DETAILED ACTION
Status of Application: Claims 1-28 are present for examination at this time.  
Claim 1, 25, and 28 are rejected.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) submitted on 6/14/2021 has/have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 2-24, 26-27, and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  While Claim 2 is on the shorter side, the invocation of using the specific RF for the central unit as opposed to the gateway unit that is lower in the configuration vertically seems to be novel and non-obvious.  A majority of the remaining dependent claims key off of Claim 2, further narrowing what is already allowable subject matter.  The next independent claim (19) is similar to Claim 1 but is narrower and adds in MAC control functions at the distributed unit (as opposed to a gateway or central unit). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over “User Equipment Related Reference Signal Design, Transmission And Reception” by Baligh, US2018/0367358A1 (“Baligh”)
With regard to Claims 1, 25, and 28, Baligh discloses: a method for wireless communication at a radio unit of a wireless 2communications system (and related apparatuses of Claims 25 and 28), comprising: 3identifying configuration information that includes a first set of functions to be 4performed at the radio unit, wherein the radio unit has a capability to perform radio frequency 5functions, baseband functions, medium access control functions, or any combinations thereof (Baligh at ¶20 where a reference signal, DMRS,  is sent with data or control information and ¶¶100, 120 where the UE receives a reference signal for how to perform its decoding functions) 
6and the first set of functions includes at least one radio frequency function (Baligh at ¶20 where data or control information is sent); 7configuring the first set of functions at the radio unit based at least in part on 8the identifying, wherein the first set of functions includes a first set of downlink functions and 9a first set of uplink functions (Baligh at ¶¶206 and 277 where the same control functions and reference signal modulation is used for both uplink and downlink); 
10receiving, from a central unit or a distributed unit that performs a second set of 11functions (Baligh at ¶31 where the scheme can be used for a co-paired user which is a distributed unit), downlink signals that are to be processed according to the first set of downlink 12functions (again Baligh at ¶¶206 and 277 where the same control functions and reference signal modulation is used for both uplink and downlink); 13processing the downlink signals according to the first set of downlink 14functions to generate a downlink communication; and 15transmitting the downlink communication to at least one user equipment (UE)  Baligh at ¶¶206 and 277 where the same control functions and reference signal modulation is used for both uplink and downlink.

Reasons for Crossing Embodiments:

Baligh at ¶301 states:

“While this disclosure has been described with reference to illustrative embodiments, this description is not intended to be construed in a limiting sense. Various modifications and combinations of the illustrative embodiments, as well as other embodiments of the disclosure, will be apparent to persons skilled in the art upon reference to the description. It is therefore intended that the appended claims encompass any such modifications or embodiments.”
	Additionally, many systems use the same configuration schemes for multiple nodes (in this case UEs) on uplink and downlink on those multiple nodes for both interoperability and to improve computational efficiency so that a new provisioning of configurations isn’t required for each and every UE.  In Baligh, as the UEs are using sidelink technology, interoperability is desired. Therefore it would have been obvious to one of ordinary skill in the art to cross embodiments for this reason as well as the reasoning in ¶301, which is that if one of ordinary skill in the art reviewed this reference they would review it as a whole and take ¶301 into consideration. With all the elements there in different embodiments combining is essentially one-stop shopping (i.e., everything needed is in one disclosing document.) 


Documents Considered but not Relied Upon
The documents below were considered.
“Control Information On Data Channel In Radio Access Network” US20200280966 A1 by Baldemair et al., (Baldemair at ¶¶13, 14, ahd 17 where the configuration scheme used for uplink is used for downlink),.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642